       Case 4:18-cv-00005-BMM Document 250 Filed 03/01/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 ROGER N.M. ONDOUA,                          Case No. CV-18-05-GF-BMM-JTJ
              Plaintiff,
       v.                                    ORDER OF DISMISSAL
 MONTANA STATE UNIVERSITY, et
 al.,
              Defendants.




      Pursuant to the stipulation of the parties under Federal Rule of Civil

Procedure 41(a)(2), it is ordered that this action be, and hereby is, dismissed with
prejudice as to all claims, causes of action, and parties, with each party bearing that
party’s own attorney’s fees and costs. The Clerk is directed to close the file.

      DATED this 1st day of March, 2021.
